Filed 12/4/14 P. v. Baker CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B256179
                                                                            (Super. Ct. No. F486554)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

WILLIAM JAMES BAKER,

     Defendant and Appellant.



                   William James Baker was charged with possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a)) and drug paraphernalia (id., § 11364.1).
                   Federal agents discovered the contraband while searching Baker's residence
pursuant to a warrant issued by a United States magistrate. Baker moved to suppress the
evidence on the ground that a warrant issued by a United States magistrate is not valid
where the charges are brought under state law. The trial court denied the motion. Baker
pled no contest to the drug possession charge and was placed on Proposition 36
probation.
                   We appointed counsel to represent Baker on appeal. After counsel's
examination of the record he filed a brief raising no issues. On August 24, 2014, counsel
declared that he wrote Baker to inform him he was filing the brief and that he had the
right to file his own brief. We have received no brief from Baker.
              We have reviewed the entire record and are satisfied Baker's counsel has
fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.
                              Jacquelyn H. Duffy, Judge

                      Superior Court County of San Luis Obispo
                        ______________________________


             California Appellate Project, Jonathan B. Steiner and Richard B. Lennon,
under appointment by the Court of Appeal for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.